Under the power to make necessary rules and regulations in administering the Excise Revenue Act, as set forth in Section 73-1333, Arizona Code Annotated 1939, there is no power delegated to the tax commission, an executive branch of the government, to interpret the law. Said section reads:
"Rules and regulations, forms and procedure. — Immediately upon this act becoming effective, the tax commission is hereby authorized and directed as a preliminary matter to the application and enforcement of this act, to formulate rules and regulations, and prescribe the forms and procedure necessary to the efficient enforcement thereof."
It is beyond the constitutional powers of the legislature to grant to an executive branch of our state the authority to usurp and supersede the powers of the courts.
I therefore concur in the results reached by the majority opinion.